Judgment unanimously affirmed. Memorandum: The court properly denied defendant’s speedy trial motion. The People’s delay in requesting a mental
*972examination of the defendant did not render ineffective the People’s announcement of readiness for trial (see, People v Kendzia, 64 NY2d 331, 337) and, when added to the other time chargeable to the People, did not exceed the statutory period (see, CPL 30.30 [1] [a]; People v Anderson, 66 NY2d 529). The court, after weighing the factors identified in People v Taranovich (37 NY2d 442, 445), properly determined that defendant’s constitutional right to a speedy trial was not violated. It was also proper for the court to permit the People a second mental examination of defendant (see, CPL 250.10 [3]; People v Cerami, 33 NY2d 243, 248, rearg denied 34 NY2d 755; Matter of Lee v County Ct., 27 NY2d 432). We have considered defendant’s remaining claims and find that they lack merit. (Appeal from judgment of Supreme Court, Monroe County, Mark, J. — robbery, first degree, and other charges.) Present— Dillon, P. J., Denman, Green, Pine and Balio, JJ.